 
Exhibit 10.1
 


SECOND AMENDMENT TO CREDIT AGREEMENT
 


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated as of
October 8, 2008 is among DARLING INTERNATIONAL INC., a Delaware corporation (the
"Borrower"), each of the lending institutions which is a party hereto and
JPMORGAN CHASE BANK, N.A., as administrative agent (the "Administrative Agent").
 
 
RECITALS:


Borrower, the Administrative Agent and the lending institutions party thereto
have entered into that certain Credit Agreement dated as of April 7, 2006 (as
amended by that certain First Amendment to Credit Agreement dated May 9, 2006
and that certain Letter Agreement dated as of February 9, 2007, the
"Agreement").  Borrower, the Administrative Agent and the lenders party hereto
now desire to amend the Agreement as herein set forth.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:
 
 
ARTICLE 1.

 
Definitions
 
Section 1.1. Definitions.  Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.
 
 
 
ARTICLE 2.

 
Amendments
 
Section 2.1. Amendment to Section 6.04(d).  Clause (d) of Section 6.04 is
amended in its entirety to read as follows:
 
(d)           Investments among the Borrower and its Subsidiaries; provided that
the sum of: (i) the aggregate amount of Investments by Loan Parties in or for
the benefit of Subsidiaries that are not Loan Parties (including any such
Investments described on Schedule 6.04 and any such Investments outstanding at a
time when a Subsidiary is designated as an Unrestricted Subsidiary in accordance
with the definition thereof) plus (ii) the aggregate amount of advances made
under the permissions of Section 6.04(t) shall not exceed $10,000,000 at any
time outstanding;
 
 
Section 2.2. Amendment to Section 6.04(q).  Clause (q) of Section 6.04 is
amended in its entirety to read as follows:
 
(q)           The purchase, holding or other acquisition of Equity Interests in
Persons who, after giving effect to such Investment will not be a Subsidiary, as
long as:
 
(i)           no Default exists or would result at the time such Investment is
committed to be made and no Significant Default exists or would result at the
time such Investment is actually made (and for purposes hereof, a "Significant
Default" shall means any Event of Default arising under Section 8.01 other than:
 
 


1
 
 
 

--------------------------------------------------------------------------------

 
 
(A)           an Event of Default under clause (e) of such Section arising as a
result of the failure to comply with any of the covenants covered thereby except
the covenants in Section 5.01(a), (b) and (c) (an Event of Default arising under
Section 8.01 (e) as a result of the failure to comply with Section 5.01(a), (b)
or (c) being a "Significant Default"); and
 
(B)           an Event of Default under clause (c) of such Section arising as a
result of false representations, warranties or certifications if such
representations, warranties or certifications relate to the subject matter of
the covenants excluded as a Significant Default under clause (A) above (an Event
of Default arising under Section 8.01 (c) as a result of other false
representations, warranties or certifications being a "Significant Default"))
 
provided that an Event of Default arising under clauses (c) or (e) of Section
8.01 shall be a Significant Default if the Required Lenders shall have
determined that the breach of the applicable covenant or the false
representation, warranty or certification has had or is reasonably likely to
have a Material Adverse Effect and shall have notified the Borrower of such
fact; and
 
(ii)           after giving pro forma effect to each such Investment, the
Leverage Ratio is less than 2.00 to 1.00, as calculated:  (A) for the most
recent four (4) fiscal quarter period then ended on a pro forma basis as if the
Investment had occurred as of the first day of such period, (B) to include any
Indebtedness incurred or assumed in connection therewith by the Borrower or any
of its Restricted Subsidiaries as if such Indebtedness had been incurred on the
first day of such period, (C) to the extent such Indebtedness bears interest at
a floating rate, using the rate in effect at the time of calculation for the
entire period of calculation and (D) as if any sale of Restricted Subsidiaries
or lines of business which occurred during such period occurred on the first day
of such period;
 
 
    Section 2.3. Additions to Section 6.04.  The word "and" at the end of clause
(r) of Section 6.04 is deleted, the period at the end of clause (s) is deleted
and "; and" inserted in lieu thereof and a new clause (t) and a last paragraph
is inserted to read as follows:
 
(t)           any advances in any Subsidiary or joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business; provided that the sum of: (i) the aggregate amount
of Investments made or existing under the permissions of Section 6.04(d) by Loan
Parties in or for the benefit of Subsidiaries that are not Loan Parties plus
(ii) the aggregate amount of advances made under the permissions of this clause
(t) shall not exceed $10,000,000 at any time outstanding.


Notwithstanding anything to the contrary contained herein, if any Person in
which is an Investment is made pursuant to clause (q) above subsequently becomes
or is deemed to be a Subsidiary of the Borrower but is less than wholly owned,
such Person shall be deemed to have been simultaneously designated by the
Borrower as an Unrestricted Subsidiary without regard to the requirements set
forth in clause (d) above and the definition of "Unrestricted Subsidiary".  Any
Investment in such Person on the date of such designation shall not be deemed to
have utilized any other amounts available under clause (d) above solely as a
result of such deemed designation.  Any Investment in such Person after the date
of such designation shall be subject to compliance with this Section 6.04.
 
2
 
 
 

--------------------------------------------------------------------------------

 


Section 2.4. Amendment to Section 6.05.  The last proviso in Section 6.05 is
amended in its entirty to read as follows:
 
provided that (i) all Dispositions permitted hereby (other than those permitted
by clauses (b), (c), (f), (g), (i), (m) and (n) above) shall be made for fair
value and all Dispositions permitted hereby (other than those permitted by
clauses (a), (b), (c), (d), (f), (g), (h), (i), (k), (m) and (n) above) shall be
made for at least 75% cash consideration and (ii) all Dispositions permitted by
clause (n) above shall be made for either (A) fair value and for at least 75%
cash consideration or (B) such other consideration as is specified in any
buy/sell or similar contractual arrangement entered into with respect to such
Investment as long as such arrangement was not entered into at the time of the
applicable Disposition.
 
 


ARTICLE 3.

 
Miscellaneous
 
Section 3.1. Ratifications.  The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect.  Borrower, the Lenders party hereto and the Administrative Agent agree
that the Agreement as amended hereby and the other Loan Documents shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in law or
equity.  For all matters arising prior to the effective date of this Amendment
(including, without limitation, the compliance with Section 6.04(q)), the terms
of the Agreement (as unmodified by this Amendment) shall control and are hereby
ratified and confirmed.
 
 
Section 3.2. Reference to Agreement.  Each of the Loan Documents, including the
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement as amended hereby.
 
 
Section 3.3. Severability.  Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
 
Section 3.4. Applicable Law.  This Amendment shall be construed in accordance
with and governed by the law of the State of Texas.
 
 
Section 3.5. Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of the Lenders, the Administrative Agent and Borrower and
their respective successors and assigns, except Borrower may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Lenders.
 
 
3
 
 
 

--------------------------------------------------------------------------------

 
Section 3.6. Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  THIS AMENDMENT EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL
PREVIOUS COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER
ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES HERETO.  This Amendment shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the Borrower and the Required
Lenders.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
 
Section 3.7. Effect of Waiver.  No failure or delay by the Administrative Agent,
the Issuing Bank or any Lender in exercising any right or power under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.
 
 
Section 3.8. Headings.  Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
 
 
Section 3.9. Required Lenders.  Pursuant to Section 10.02(b) of the Agreement,
the Agreement may be modified as provided in this Amendment with the agreement
of the Required Lenders which means, at any time, Lenders having Revolving
Exposures, outstanding Term Loans and unused Commitments representing more than
50% of the sum of the total Revolving Exposures, outstanding Term Loans and
unused Commitments at such time (the percentage applicable to a Lender, herein
such Lender's "Required Lender Percentage").  For purposes of determining the
effectiveness of this Amendment, each Lender's Required Lender Percentage is set
forth on Schedule 3.9 hereto.
 
 
Executed as of the date first written above.
 
DARLING INTERNATIONAL INC.



By:   /s/     Brad Phillips                       
Name: Brad Phillips
Title: Treasurer
 

 


JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent



By:   /s/   Laura Simmons                 
Laura Simmons, Senior Vice President
 
 
 
4
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
HARRIS N.A.



By:     /s/   Corey Noland           
Name: Corey Noland
Title: Vice President
 


COMERICA BANK



By:     /s/   Donald P. Hellman               
Name: Donald P. Hellman
Title: Senior Vice President
 


U S BANK NATIONAL ASSOCIATION


By:  
Name:                                                                   
Title:                                     
                              


COÖPERATIEVE CENTRALE RAIFFEISEN–BOERENLEENBANK B.A. "RABOBANK INTERNATIONAL",
NEW YORK BRANCH



By:     /s/  Rebecca O. Morrow         
Name: Rebecca O. Morrow
Title: Executive Director




By:     /s/  James V. Kenwood           
Name: James V. Kenwood
Title: Executive Director


 
CITIBANK TEXAS, N.A.


By:      /s/    Deborah T. Purvin         
Name: Deborah T. Purvin
Title: Vice President
 


KEYBANK NATIONAL ASSOCIATION



By:    /s/     Frank J. Jancar     
Name: Frank J. Jancar
Title: Vice President
 
 
 
5
 
 
 

--------------------------------------------------------------------------------

 


COMMERCE BANK, N.A.
 
 
By:    /s/  Wayne C. Lewis  
Name: Wayne C. Lewis
Title: Vice President



6
 
 
 

--------------------------------------------------------------------------------

 



Loan Party Consent
 
 


The undersigned Loan Party:  (i) consents and agrees to this Amendment; and
(ii) agree that the Loan Documents to which it is a party shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of such Loan Party enforceable against it in accordance with their
respective terms.
 
 
 
LOAN PARTIES:


DARLING NATIONAL LLC




By:       /s/    Brad Phillips  
Name: Brad Phillips
Title: Treasurer

7
 
 
 

--------------------------------------------------------------------------------

 

Schedule 3.9
to
Second Amendment to Credit Agreement
 
 


REQUIRED LENDER PERCENTAGE
 




Lender
Required Lender
Percentage Held
Lenders Agreeing to Amendment
(insert % from prior column if Lender signs this
Amendment then total percentages in this column)
JPMorgan Chase Bank, N.A.
14.29%
14.29%
Harris N.A.
13.14%
13.14%
Comerica Bank
13.14%
13.14%
U.S. Bank National Association
13.14%
 
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
     "Rabobank Nederland", New York Branch
13.14%
13.14%
Citibank Texas, N.A.
12.29%
12.29%
KeyBank National Association
12.29%
12.29%
Commerce Bank, N.A.
8.58%
8.58%
TOTAL
100.00%
86.87%




8
 
 

--------------------------------------------------------------------------------

 
